Case 4:20-cv-10365-MFL-DRG ECF No. 18, PageID.83 Filed 01/15/21 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BRIAN FAUST

      Plaintiff,                                       Case No. 20-cv-10365
                                                       Hon. Matthew F. Leitman
v.

FLINT TOWNSHIP, et al.,

      Defendants.
_______________________________________________________________________/

                   ORDER TO APPEAR FOR MOTION HEARING

      On November 25, 2020, the law firm of Romano Law PLLC, counsel of record for

Plaintiff Brian Faust, filed a motion to withdraw as Faust’s counsel. (See Mot., ECF No.

14.) On January 15, 2020, the Court issued a Notice of Hearing setting Romano Law’s

motion for a video hearing on February 25, 2021, at 1:30 p.m. (See Notice of Hearing, ECF

No. 17.) The Court orders that Faust’s current counsel, Defendants’ counsel, and Faust

shall all personally attend the scheduled video hearing on Romano Law’s motion to

withdraw.

      By no later than January 20, 2021, Faust’s current counsel shall (1) serve the Notice

of Hearing and this order upon Faust by both email (if possible) and First Class Mail and

(2) file a proof of service on the docket confirming that it has served Faust with both

documents.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: January 15, 2021
                                            1
Case 4:20-cv-10365-MFL-DRG ECF No. 18, PageID.84 Filed 01/15/21 Page 2 of 2



       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 15, 2021, by electronic means and/or ordinary mail.


                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
